Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent De Luca on 3/05/2021.
Please amend the Claims submitted 3/03/2021 as follows:

9.	(Currently amended) The graphics processing system of claim 8 wherein the tiling unit is configured to make available the determined depth information for that tile when the tiling unit has finished processing the fragments of the primitives that are present in that tile.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1, 17 and 20, Howson (U.S. Patent Application Publication 2009/0256844 A1) discloses it is known for a graphics processing system to include a tiling unit for generating object lists to indicate primitives that exist within a particular tile (page 1/par. 3). Howson further discloses it is known for the graphics processing system to include a hidden surface removal unit to perform hidden surface removal on the primitives existing within the particular tile (page 1/par. 4). However, Howson is silent as to the use of any depth data within its graphics processing system. Thus, Howson cannot disclose determining depth information for the tiles as the primitives are processed in the tiling unit; and making available the determined depth information for use by the hidden surface removal unit; and wherein the hidden surface removal unit is configured to use the determined depth information in performing said hidden surface removal.
Nystad et al. (U.S. Patent Application Publication 2014/0168220 A1) generally discloses a rasterizer for providing depth data to a depth buffer so that the depth data is available at subsequent stages in a graphics pipeline to perform culling (Fig. 1; pages 13-14/par. 196-198). However, the rasterizer for Nystad operates after the tiling stage has been completed (Fig. 1; page 13/par. 184). Thus, the rasterizer of Nystad cannot be a tiling unit and Nystad likewise cannot disclose determining depth information for the tiles as the primitives are processed in the tiling unit; and making available the determined depth information for use by the hidden surface removal unit; and wherein 
Thus, the closest prior art of record fails to disclose: determining depth information for the tiles as the primitives are processed in the tiling unit; and making available the determined depth information for use by the hidden surface removal unit; and wherein the hidden surface removal unit is configured to use the determined depth information in performing said hidden surface removal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613